Citation Nr: 1202888	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Melvin L. Hill, Esquire


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1942 to September 1946.  He died in February 1966.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board observes that further development is required prior to adjudicating the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  

To establish service connection for the cause of the Veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection. 38 C.F.R. § 3.312 (2011). 


In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) outlined VA's duty to notify in the context of claims for service connection for the cause of the Veteran's death or dependency and indemnity compensation (DIC) benefits.  With respect to such claims, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  The January 2006 VCAA notice letter, which was issued prior to the decision in Hupp, does not fully comply with the requirements set forth in that case.  Thus, this matter is remanded so that corrective notice may be forwarded to the appellant prior to final adjudication of her appeal.

The Board also notes that the Veteran's terminal records are not associated with the claims folder.  A review of the records reveals that the RO did attempt to obtain those records from the private hospital in which the Veteran died.  In March 2006, another private hospital notified VA that the hospital in which the Veteran was a patient and died had now closed and that all pre-1994 records had been destroyed.  There is no evidence in the claims folder that the RO notified the appellant of the inability to obtain these relevant terminal treatment records.  In fact, the appellant submitted a statement in February 2006 indicating her understanding that the records were, in fact, in the file.  This makes it clear that she was never informed that the records were unable to be obtained.  If VA made reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, or concludes that they do not exist, VA will provide the claimant with oral or written notice of that fact.  Such notice must contain the following: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, 

but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).  Since no such notice was provided to the appellant in this case, the appellant should be notified of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).

Finally, the Board notes that the Veteran was treated for a gastrointestinal disorder during service, specifically acute catarrhal gastritis, although no liver disorder was noted.  However, as a gastrointestinal disorder was noted in service, the Board finds that a VA opinion as to whether the Veteran's terminal metastatic liver cancer is related to service, including the gastritis treated in service, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant a corrective VCAA notice that includes a statement of the conditions for which the Veteran was service-connected at the time of his death, as well as an explanation of the evidence and information required to substantiate the claim based on a service-connected condition and based on a condition not yet service-connected, in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Provide the appellant with the appropriate notice related to the private hospital records that were deemed destroyed, and therefore are unavailable.  The notice should include:  (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).

3.  After the above has been completed to the extent possible, forward the Veteran's claims file to a VA physician to obtain an opinion as to whether the his death from metastatic liver cancer is related to service.  Specifically, after review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's metastatic liver cancer was caused by or related to the Veteran's military service, to include the catarrhal gastritis treated therein.  A rationale for the opinion expressed should be provided.

4.  Thereafter, review the record and re-adjudicate the appellant's claim.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


